DETAILED ACTION
Claims 1–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Suggestions are made in the Conclusion section to distinguish over the prior art of record.	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “TOUCH SENSOR”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “TOUCH SENSOR INCLUDING TRANSPARENT MESH ELECTRODE UNITS IN WHICH PORTIONS ARE REMOVED”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–21 of US Patent 10725569 B2 in view of Kwon et al, USPGPUB 20200042141 A1 (hereinafter “Kwon”). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 1 of US Patent 10725569
A touch sensor, comprising: a first sensing electrode unit formed on a substrate in a first direction; 
A touch sensor comprising: a first sensing electrode unit formed on a substrate in a first direction; and 
a second sensing electrode unit formed on the substrate in a second direction crossing the first direction, 
a second sensing electrode unit formed on the substrate in a second direction crossing the first direction, 
wherein a plurality of micro-etched patterns are formed on a boundary of unit transparent electrodes constituting the first sensing electrode unit and the second sensing electrode unit, 
wherein, a plurality of fine etching patterns are formed in boundary portions of unit transparent electrodes included in the first sensing electrode unit and the second sensing electrode unit, 

the plurality of fine etching patterns formed in the boundary portions of the unit transparent electrodes have a shape in which, for a hexagon having two opposite sides having a first length and four sides other than the two sides having a second length greater than the first length, 
the unit transparent electrode has a shape in which a portion of a curve connecting vertices of a polygon is removed, and 
a portion of a curved line connecting end points of the four sides is removed, and 
adjacent unit transparent electrodes are electrically connected to each other; and 
adjacent unit transparent electrodes are electrically connected to one another.
a segmental pattern dividing the first or second sensing electrode unit into two or more areas.



It may be noted that claim 1 of the Current Application is almost a generic version of claim 1 of US Patent 10725569 (hereinafter ‘569) and is therefore almost entirely anticipated by claim 1 of ‘569, with slight differences in terminology such as “end points of the sides of a hexagon” instead of “vertices of a polygon”.
Claim 1 of ‘569 does not explicitly teach a segmental pattern dividing the first or second sensing electrode unit into two or more areas. However, Kwon at Figs. 7A and 7B teaches dividing sensing electrode units 40-1 and 50-1 into two or more hexagonally shaped areas.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have applied the known technique of hexagonally shaped areas taught by Kwon to the invention of ‘569, because ‘569 already uses this shape in the boundary portions of the unit transparent electrodes, and it would be easier from a manufacturing point of view to maintain the same shape throughout the unit transparent electrodes.
Claims 2–20 are similarly rejected over claims 1, 8, and 15 of ‘569 because Kwon teaches the additional limitations. Please refer to the rejections below in view of Kwon.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Do Hyoung Kwon et al, USPGPUB 20200042141 A1 (hereinafter “Kwon”).
[Note in the following rejections, figures 1, 4, 7A-7D, 8A-8D, 9A-B all refer to the same essential embodiment, with slight differences in shape.]
Regarding claim 1, Kwon discloses a touch sensor, comprising: a first sensing electrode unit formed on a substrate in a first direction (Figs. 7A; para. 20,76: electrodes 101, first sensing electrode unit 40-1); a second sensing electrode unit formed on the substrate in a second direction crossing the first direction (Fig. 7B; second sensing electrode unit 50-1), wherein a plurality of micro-etched patterns are formed on a boundary of unit transparent electrodes constituting the first sensing electrode unit and the second sensing electrode unit (Figs. 7A,7B; 8B; para. 77: the boundary portions of the unit transparent electrodes have a “fine pattern”, i.e. micro-sized cut portions), the unit transparent electrode has a shape in which a portion of a curve connecting vertices of a polygon is removed (para. 77-79: “have a shape in which a portion of a curved line connecting two adjacent vertices among the six vertices of a hexagon is etched out and removed”), and adjacent unit transparent electrodes are electrically connected to each other (para. 18); and a segmental pattern dividing the first or second sensing electrode unit into two or more areas (Figs. 7A,7B: the unit transparent electrodes are divided into a hexagonally shaped segmental patterns).

    PNG
    media_image1.png
    316
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    303
    295
    media_image2.png
    Greyscale


Regarding claim 2, Kwon discloses touch sensor of claim 1, wherein the segmental pattern is etched in an island shape along the boundary of the unit transparent electrode (Figs. 7A,7B: at the boundary between two unit transparent electrodes, at the very center, the hexagonal shaped-unit transparent electrode has the form of a quasi-circular individual island ).

Regarding claim 3, Kwon discloses touch sensor of claim 1, wherein the segmental pattern is formed to have a width equal to or greater than the width of the micro-etched pattern (Kwon Fig. 8B: the width of the segmental pattern, P, is greater than the width of the micro-etched pattern, A).
Regarding claim 4, Kwon discloses the touch sensor of claim 1, wherein the segmental pattern separates the first or second sensing electrode unit vertically (Kwon Figs. 7A,9A: a single or small number of central segmental shapes separate two adjacent sensing electrodes).

Regarding claim 5, Kwon discloses the touch sensor of claim 1, wherein the segmental pattern separates the first or second sensing electrode unit left and right (Kwon Figs. 7B, 9B: a single or small number of central segmental shapes separate two adjacent sensing electrodes).
Regarding claim 6, Kwon discloses the touch sensor of claim 1, wherein the segmental pattern is formed in the same process as the micro-etched pattern (Kwon Fig. 7D: the hexagonal unit cells are defined by the micro-etched fine pattern made in the portions between the vertices, so they are made in the same process).

Regarding claim 7, Kwon discloses the touch sensor of claim 1, wherein the segmental pattern is formed of one or more lines (Kwon Figs. 8A,8B: they are formed of one or more curved lines).

Regarding claim 8, Kwon discloses the touch sensor of claim 1, wherein the segmental pattern has the same spatial frequency as the micro-etched pattern (Figs. 8C,8D; para. 87-88: where there are three hexagons segmental pattern, there are three areas of micro-etched pattern, i.e.).

Regarding claim 9, Kwon discloses the touch sensor of claim 1, further comprising: a bridge electrode unit connecting two second sensing electrode units adjacent to each other with the first sensing electrode unit interposed therebetween (Kwon Fig. 4; para. 69,79: bridge electrode unit 70-1); and an inter-electrode dummy formed between the first sensing electrode unit and the second sensing electrode unit (Figs. 7A-7D: inter-electrode dummy 201), the inter-electrode dummy having the same shape as the unit transparent electrode and being insulated from the unit transparent electrode, wherein a plurality of the unit transparent electrodes divided by the micro-etched pattern has a tessellation structure (para. 80).

Regarding claim 10, Kwon discloses the touch sensor of claim 1, further comprising an insulation layer formed on the substrate on which the first sensing electrode unit is formed, wherein the second sensing electrode unit is formed on the insulation layer (Kwon para. 9: insulating layer 4; Fig. 4 para. 69: insulating layer 60).

Regarding claim 11, Kwon discloses the touch sensor of claim 1, wherein the curve includes one or more selected from the group consisting of: a sine curve, a cosine curve, a conic section, a catenary, a curve of pursuit, a cycloid, a trochoid, and a cardioid (Kwon Figs. 8A,8B; para. 87: a sinusoidal wave shape may be used).

Regarding claim 12, Kwon discloses the touch sensor of claim 1, wherein the curve is a curve continuously connecting the vertices of the polygon, or a curve partially formed by discontinuously connecting the vertices of the polygon (Kwon Fig. 8B; para. 88: the curved line may be discontinuous as it is partially removed).

Regarding claim 13, Kwon discloses the touch sensor of claim 1, wherein the boundary of the unit transparent electrodes has a shape in which a portion of the curve connecting two adjacent vertices among the six vertices of the hexagon is removed (Kwon Fig. 8B; para. 87-88).

Regarding claim 14, Kwon discloses the touch sensor of claim 1, wherein the boundary of the unit transparent electrodes has a shape in which a portion of the curve connecting two adjacent vertices among the four vertices of a rectangle arranged in a grid structure is removed (para. 93: four vertices of a quadrangle, i.e. rectangle, are removed).

Regarding claim 15, Kwon discloses the touch sensor of claim 1, wherein the boundary of the unit transparent electrodes has a shape in which a portion of the curve connecting two adjacent vertices among the four vertices of a rectangle arranged in a zigzag structure is removed (Kwon para. 26,109).
Regarding claim 16, Kwon discloses the touch sensor of claim 1, wherein the boundary of the unit transparent electrodes has a shape in which a portion of the curve connecting two adjacent vertices among the four vertices of a rhombus is removed (Kwon Figs. 9A,9B; para. 27,77: “the first sensing electrode unit 40-1 and the second sensing electrode unit 50-1 have a shape in which a portion of a curved line connecting two adjacent vertices among the six vertices of a hexagon is etched out and removed”- the pattern may also be a rhombus).

Regarding claim 17, Kwon discloses the touch sensor of claim 1, wherein a pitch of the unit transparent electrode is 100 um to 500 um (Kwon para. 29).

Regarding claim 18, Kwon discloses the touch sensor of claim 1, wherein a width of the micro-etched pattern is 5 um to 20 um (Kwon para. 30).

Regarding claim 19, Kwon discloses the touch sensor of claim 1, wherein a width of a connection part connecting the adjacent unit transparent electrodes is 20 um to 60 um (Kwon para. 31).
Regarding claim 20, Kwon discloses the touch sensor of claim 1, wherein a touch sensor pattern is not recognized due to the same high-frequency components disposed on an entire surface of the touch sensor by inserting a plurality of dummy patterns (Kwon Figs. 7A-7D: inter-electrode dummy 201) having the same spatial frequency as the micro-etched pattern between the first sensing electrode unit and the second sensing electrode unit to dispose the same high-frequency components on the entire surface of the touch sensor (para. 80).

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Park, Feng, Long, Liu, and Yoshiki are particularly close to the invention of claim 1.

Conclusion
It is suggested that Applicant amend claim 1 to add the distinguishing factors of the electrodes shown in the Drawings of Fig. 2B, in order to distinguish over the prior art of record. Namely, that there exist segmental patterns besides micro-etched patterns along the boundary between two unit transparent sensing electrodes that are completely devoid of conductive material via the etching. This would be a more specific restatement of current claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628